AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                                                                 FILED IN THE
                                                                  for the_                                   U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                          Matt Hoeger                                                                   Oct 29, 2018
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-cv-00396-SMJ
                        Genie Industries                             )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Stipulation and Order of Dismissal with Prejudice, ECF No. 19, is ACKNOWLEDGED.
’
              Judgment of Dismissal With Prejudice.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Salvador Mendoza, Jr.                                              on a Stipulation and Order
      of Dismissal With Prejudice, ECF No. 19.


Date: 10/29/18                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Shelly Koegler
                                                                                          (By) Deputy Clerk

                                                                            Shelly Koegler
